Title: Arthur S. Brockenbrough to Thomas Jefferson, 4 June 1819
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


          
            Dear Sir,
             Charlottesville June 4h 1819
          
          Will you do me the favor if not attended with too much inconvenience to send me down this evening or in the morning early the dimentions of the East range of Pavilions I wish to lay them off before I return to Richd, or must I be governed by the size of Pavilion No 1 which you handed me?
          I think we had better employ stone cutters by the piece & not by the day, by advertising the quantity of Bases & caps to be cut it would be a sufficient inducement for many of them to come on here and examine the quarry & give in proposals for cuting the same if you approve of it I will immediately advertise in the Washington & Richmond papers, for proposals respectfully your obt Sevt
          
             A. S. Brockenbrough
          
        